                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                    IN THE UNITED STATES DISTRICT COURT                   September 24, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                              HOUSTON DIVISION

ELOUISE LAVERNE HAYS,                     §
                                          §
             Plaintiff,                   §
                                          §
v.                                        §         CIVIL ACTION NO. H-17-603
                                          §
FINANCIAL FREEDOM LLC, AND                §
CIT BANK, N.A.,                           §
                                          §
             Defendants.                  §

                              MEMORANDUM OPINION

      Pending   before     the   court1    is    Defendant     CIT    Bank,   N.A.’s

(“CIT”) Motion for Summary Judgment (Doc. 17).                       The court has

considered the motion, the response, all other relevant filings,

and the applicable law.       For the reasons set forth below, the court

GRANTS CIT’s Motion for Summary Judgment.

      CIT   first    attempted    foreclosure       on   Plaintiff’s     residence

located at 3130 Dacca Drive, Houston, Texas 77051 (the “Property”),

because Plaintiff       had   failed      to    verify   her   occupancy      of    the

Property in accordance with her mortgage.                 Plaintiff filed this

lawsuit     alleging   that   CIT’s    foreclosure       on    her    property       was

unlawful because she was presently occupying the property.                          CIT

rescinded the default based upon Plaintiff’s occupancy of the

Property. On September 6, 2019, the court held a status conference

where the parties were in agreement that the motion for summary


      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 15, Ord. Dated
July 27, 2019.
judgment is now unopposed.2          Accordingly, Defendant CIT Bank,

N.A.’s motion for summary judgment is GRANTED.

     The court notes that this opinion only affects Plaintiff’s

claim concerning the default related to her occupancy of the

property.    There has allegedly been a second default concerning

unpaid insurance and taxes that is still a live dispute.

     SIGNED in Houston, Texas, this 24th day of September, 2019.




     2
            See Doc. 27, Ord. Dated Sept. 9, 2019.

                                      2
